DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/07/2020. The applicant submits one Information Disclosure Statement dated 03/17/2021. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications dating back to 11/18/2015.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 - 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 -4 of prior U.S. Patent No. 10,042,360. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent No. 10,042,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the similar inventive concept of a drone with a camera pod and control system that performs target tracking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby US 2010/0042269 in view of Koppie US 2012/0232717.
As per claim 1, An unmanned aircraft system including an aircraft, comprising: 
a wing system configured to carry the majority of the aircraft weight when in flight; (Kokkeby paragraph 0003 discloses a UAV for which the majority of the aircraft weight is configured to be carried in flight and Koppie Fig. 4)
a plurality of control surfaces configured to control aircraft pitch, aircraft roll and aircraft yaw in flight; (Kokkeby paragraph 0003 discloses a UAV for which the majority of the aircraft weight is configured to be carried in flight and Koppie Fig. 4)
a camera characterized by a field of view, the camera being mounted on a camera pod, wherein the camera pod is configured to vary the orientation of the camera field of view only in yaw, relative to the aircraft, between a directly forward-looking orientation and a directly side-looking orientation; (Kokkeby paragraph 0030 discloses, “In embodiments of the present system, a UAV (not shown) includes at least one video camera, which may be a digital camera. For simplicity the singular form of camera will be used throughout, although those of ordinary skill in the art will appreciate that the UAV may include more than one camera. The UAV further includes a plurality of sensors.”) and 
a control system configured to control the control surfaces, and further configured to control the camera pod to change the camera position in yaw relative to the aircraft; (Kokkeby paragraph 0039 discloses the control and operation of the camera, “Together the camera module 56 and the camera commander module 58, in conjunction with the planner module 42, automatically control camera functions in order to obtain an uninterrupted and high quality image of the target.” And paragraph 0037 discloses, “the legs module 46 predicts a long-term flight path for the UAV. In support of the long-term predictions, the legs module 46 also predicts short-term legs that together make up the long-term flight path. The legs module 46 communicates its predictions to the planner module 42 to aid the planner module 42 in creating UAV commands to control the flight of the UAV....paragraph 0044 discloses, "When loitering, each UAV maneuver is executed pursuant to commands generated by the planner module 42 in conjunction with the loiter circle module 50 (FIG. 1). The loiter circle module 50 makes predictions regarding the future state of the UAV, which the planner module 42 uses to generate loiter commands for the UAV. In the case of a circular loiter path 70 (FIG. 2), a loiter command has three parts: a turn center (a co-altitude geodetic location), a turn radius, and a turn direction (clockwise or counter-clockwise as viewed from above). Thus, when the system 20 determines that the UAV should loiter, as when the target 72 is stopped, the planner 42 and the loiter circle module 50 generate at least one loiter point for the UAV. The loiter point(s) is/are sent to the hardware that controls the UAV's movement along with camera pointing commands.”)
wherein the control system is programmed with a commit function for use when the camera is observing an identified target that is not directly in front of the aircraft; (Kokkeby paragraphs 0027 and 0044) and 
wherein the commit function controls the camera position in yaw such that the camera continuously maintains the identified target within its lateral field of view. (Kokkeby paragraphs 0027 and 0044 The stalker and loiter functions of the system will continue to track the target continuously, thus it performs the same functions as described by the claimed invention.)
           Kokkeby discloses a system and method for autonomous tracking and surveillance by a UAV. Kokkeby does not disclose control surfaces and a UAV with the ability to have the flight control surfaces in varying axis. Koppie teaches of a UAV with control surfaces that is controlled in various axis. Therefore, at the time of filing it would have been obvious to one ordinary skill in the art to incorporate the teachings of Koppie et.al. into the invention of Kokkeby. Such incorporation is motivated by the need maintain focus on the object while the UAV is flying.
As per claim 2, An unmanned aircraft system including an aircraft, comprising: 
a wing system configured to carry the majority of the aircraft weight when in flight; (Kokkeby paragraph 0003 discloses a UAV for which the majority of the aircraft weight is configured to be carried in flight and Koppie Fig. 4)
a plurality of control surfaces configured to control aircraft pitch, aircraft roll and aircraft yaw in flight; (Kokkeby paragraph 0003 discloses a UAV for which the majority of the aircraft weight is configured to be carried in flight and Koppie Fig. 4)
a camera characterized by a field of view, the camera being mounted on a camera pod, wherein the camera pod is configured to vary the orientation of the camera field of view only in yaw, relative to the aircraft, between a directly forward-looking orientation and a side-looking orientation; (Kokkeby paragraph 0030 discloses, “In embodiments of the present system, a UAV (not shown) includes at least one video camera, which may be a digital camera. For simplicity the singular form of camera will be used throughout, although those of ordinary skill in the art will appreciate that the UAV may include more than one camera. The UAV further includes a plurality of sensors.”)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and 
a control system configured to control the control surfaces, and further configured to control the camera pod to change the camera position in yaw relative to the aircraft; (Kokkeby paragraph 0039 discloses the control and operation of the camera, “Together the camera module 56 and the camera commander module 58, in conjunction with the planner module 42, automatically control camera functions in order to obtain an uninterrupted and high quality image of the target.” And paragraph 0037 discloses, “the legs module 46 predicts a long-term flight path for the UAV. In support of the long-term predictions, the legs module 46 also predicts short-term legs that together make up the long-term flight path. The legs module 46 communicates its predictions to the planner module 42 to aid the planner module 42 in creating UAV commands to control the flight of the UAV....paragraph 0044 discloses, "When loitering, each UAV maneuver is executed pursuant to commands generated by the planner module 42 in conjunction with the loiter circle module 50 (FIG. 1). The loiter circle module 50 makes predictions regarding the future state of the UAV, which the planner module 42 uses to generate loiter commands for the UAV. In the case of a circular loiter path 70 (FIG. 2), a loiter command has three parts: a turn center (a co-altitude geodetic location), a turn radius, and a turn direction (clockwise or counter-clockwise as viewed from above). Thus, when the system 20 determines that the UAV should loiter, as when the target 72 is stopped, the planner 42 and the loiter circle module 50 generate at least one loiter point for the UAV. The loiter point(s) is/are sent to the hardware that controls the UAV's movement along with camera pointing commands.”)
wherein the control system is programmed with a commit function that controls the aircraft flight and the camera yaw to guide the aircraft toward the target when the target is not directly ahead of the aircraft and the camera is observing an identified target; (Kokkeby paragraphs 0027 and 0044)
wherein the commit function controls the control surfaces such that they induce a significant aircraft yaw causing the identified target to be within the field of view of the camera with the camera in the directly forward-looking orientation; (Kokkeby paragraphs 0027 and 0044 The stalker and loiter functions of the system will continue to track the target continuously, thus it performs the same functions as described by the claimed invention.) and 
wherein the commit function controls the camera position in yaw such that the camera continuously maintains the identified target within its field of view. (Kokkeby paragraphs 0027 and 0044 The stalker and loiter functions of the system will continue to track the target continuously, thus it performs the same functions as described by the claimed invention.)
As per claim 3, The unmanned aircraft system of claim 1, wherein the commit function further controls the control surfaces such that they induce a significant aircraft roll when the identified target is within the field of view of the camera and the camera is in the directly forward-looking orientation. (Kokkeby paragraphs 0027 and 0044, the claim uses the word significant without objective indicia of what constitutes significant. Therefore, any roll may be significant.)
As per claim 4, The unmanned aircraft system of claim 1, wherein the camera pod is configured to vary the orientation of the camera field of view, relative to the aircraft, between an orientation 45 degrees aft of a side-looking orientation and a forward-looking orientation. (Kokkeby paragraph 0029 discloses, “Another goal of the Stalker system is to maintain an uninterrupted line of sight to the target, taking care to avoid obstructing viewing angles with the wing and fuselage.”)


Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666